Motion for a mandamus. A suit on recognizance of bail was commenced against G-. S. Bibby, as the manucaptor of C. A. Yandenheuvel. On the return of the process, the defendant obtained an order from the common pleas, enlarging the time to surrender until the next term of the court, on producing satisfactory evidence that Yandenheuvel was an imprisoned debtor within the limits of the jail in New-Haven, in the state of Connecticut; which order was enlarged from term to term until November, 1828, when it appearing that Vandenheuvel still remained a prisoner for debt at Nexv-Hayen, the court made an order staying the proceedings in the suit on the recognizance, and giving the defendant time to surrender him until the expiration of thirty days after his discharge from imprisonment. A motion was now made for a mandamus, directing the common pleas to vacate that rule, which was denied by the Court, the order of the common pleas being approved as correct and proper.